



COURT OF APPEAL FOR ONTARIO

CITATION: Beam (Re), 2018 ONCA 532

DATE: 20180608

DOCKET: C64494

Lauwers, Benotto and Miller JJ.A.

IN THE MATTER OF:  Michael Beam

AN APPEAL UNDER PART XX.1 OF THE
CODE

Stephen F. Gehl, for the appellant, Michael Beam

Logan Crowell, for the respondent, Ontario Shores Centre
    for Mental Health Sciences

Justin Reid, for the respondent, Attorney General for
    Ontario

Heard: June 7, 2018

On appeal against the disposition of the Ontario Review
    Board dated, September 20, 2017, with reasons dated October 11, 2017.

REASONS FOR DECISION

[1]

The appellant appeals a disposition of the Ontario Review Board, in
    which the Board found the appellant to remain a significant threat to the
    safety of the public and ordered the appellant discharged subject to certain
    conditions. The appellant argues that the finding that he poses a significant
    threat to the safety of the public is unreasonable, and seeks an absolute
    discharge.

[2]

For the reasons that follow, we do not agree that the Boards finding
    was unreasonable and dismiss the appeal.

[3]

In 2007, the appellant was found not criminally responsible on account
    of mental disorder (NCR) on the charge of assault with a weapon. He had
    experienced auditory hallucinations telling him his father was a threat to the
    family, and had advanced on his father with a butcher knife. This was one
    incident in a pattern of threatening behaviour towards others. He was diagnosed
    with schizophrenia in 2004, and has also been diagnosed with cannabis use,
    polysubstance abuse, and narcissistic personality disorders. He has remained under
    the jurisdiction of the ORB since the index offence.

[4]

Since his initial disposition, the appellant has progressed from
    detention in secure units to a conditional discharge. The terms of the
    conditional discharge were relaxed in the most recent disposition, to require
    the appellant to report to Ontario Shores Centre for Mental Health Sciences
    (the Hospital) once a month and submit urine samples for the purpose of
    determining whether he had ingested drugs. The appellant argues this
    disposition was in error, as he no longer possesses a significant threat to the
    safety of the public.

[5]

It is common ground that in recent years the appellant has not engaged
    in violent or threatening behaviour. Earlier incidents of aggressive or abusive
    conduct (such as in 2009) were not linked directly to psychotic illness. His
    history of placements in community living have gone well. Although he has been
    returned to hospital on occasion, it has been because of drug use and never
    because of threatening or violent behaviour.

[6]

The basis for the Boards conclusion that he remains a threat to public
    safety is this: the Board found that were the appellant to be discharged
    absolutely, he would likely discontinue his antipsychotic medications, increase
    his cannabis use, and rapidly decompensate into a psychotic state. This would
    likely lead to a recurrence of violence similar to the index offence.

[7]

The appellant disagrees, and argues that it is speculative to conclude
    that, were he discharged absolutely, his use of cannabis would increase, leading
    to decompensation and a recurrence of violence.

[8]

However, there is a basis in the evidence for the Boards conclusion.
    Unlike the appellant in
Re Wall
, 2017 ONCA 713, the appellant has no
    insight into his need for medication. He has stated that he believes he does
    not require antipsychotic medication. He has not committed to continuing to
    take medication if not required to do so. In the opinion of his treating
    psychiatrist, it likely that the appellant would, in the absence of an order,
    discontinue medication and become psychotic in a short time frame.

[9]

The appellants use of cannabis is an additional complication. The
    evidence of the treating psychiatrist is that if he discontinues medication,
    the use of cannabis will accelerate the onset of psychosis. In fact, the
    evidence is that if the appellant increases his cannabis use to a daily basis,
    this will be a risk factor for decompensation and psychosis even if he does not
    discontinue medication. The conclusion that the appellant would likely increase
    his use of cannabis is supported in the evidence. He has said as much himself,
    and has a long history of failed drug use tests and is suspected of tampering
    with drug tests.

DISPOSITION

[10]

The
    appeal is dismissed.

P. Lauwers J.A.

M.L. Benotto J.A.

B.W. Miller J.A.


